DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-19, 22, and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ito et al. (JP2013116672).
Regarding claim 12, the Ito et al. (hereinafter Ito) reference discloses a sealing element (Fig. 1) for sealing a vehicle window pane which can be lowered into a shaft, comprising: a metal or galvanized cover strip (10) having a stable shape (Fig. 1); and an 
Regarding claim 13, the Ito reference discloses the metal or galvanized plastic cover strip has a vessel-shaped configuration (Fig. 1) with a vessel space (space of 10 filled by 21) filled by way of molding material of the section. 
Regarding claim 14, the Ito reference discloses the vessel space is undercut (Fig. 1).
Regarding claim 15, the Ito reference discloses the metal or galvanized plastic cover strip has ends with end walls that delimit the vessel space (Fig. 1).
Regarding claim 22, the Ito reference discloses a method for manufacturing a sealing element (Fig. 1) that includes a cover strip (10) having a stable shape (Fig. 1), comprising the steps of: arranging the cover strip or a reinforcing insert in a mold chamber (Abstract); and connecting the cover strip or the reinforcing insert to a section of the sealing element by molding on during manufacturing of the section by injection molding (Abstract).
Regarding claim 23, the Schramm reference discloses arranging the cover strip in the mold chamber in a heated state so that shrinkage of the cover strip during to cooling to ambient temperature matches shrinkage of the injection molded section (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Schramm et al. (US Pub. No. 2016/0257044).
Regarding claims 16-19, the Ito reference discloses the invention substantially as claimed.
However, the Ito reference fails to explicitly disclose the injection molded section a composite part from a thermoplastic and an elastomer, the composite part includes a thermoplastic elastomer, the elastomer provides the connection between the section and the cover strip, and a fastening section made up of the thermoplastic of the section.
The Schramm et al. (hereinafter Schramm reference), a seal, discloses the injection molded section a composite part from a thermoplastic and an elastomer (Para. [0027]), the composite part includes a thermoplastic elastomer (Para. [0027]), the elastomer provides the connection between the section and the cover strip (Fig. 2), and a fastening section (20) made up of the thermoplastic of the section (Para. [0027]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Ito reference to have the claimed material in view of the teachings of the Schramm reference in order to provide a longer lasting element.
s 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito
Regarding claim 21, the Ito reference discloses the invention substantially as claimed.
However, the Ito reference fails to explicitly disclose the cover strip is metal, wherein the metal is aluminum or chromium.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an aluminum or chromium for cover strip, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and since it is well known in the art to make car trim of a chromium in order to provide the desired aesthetic appearance.  In re Leshin, 125 USPQ 416.
Regarding claim 24, the Ito reference discloses the invention substantially as claimed.
However, the Ito reference fails to explicitly disclose preheating the cover strip to from 100 to 2500C.
It would have been obvious to one of ordinary skill in the art at the time of filing to preheat the cover strip to the claimed temperatures in order to ensure that the materials are correctly molded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-19 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675